UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) Registrant's telephone number, including area code: (626) 914-7383 Date of fiscal year end:December 31 Date of reporting period: June 30, 2010 Item 1. Proxy Voting Record. ORACLE CORPORATION Security 68389X105 Meeting Type Annual Ticker Symbol ORCL Meeting Date 07-Oct-2009 ISIN US68389X1054 Agenda 933133528 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 JEFFREY S. BERG For For 2 H. RAYMOND BINGHAM For For 3 MICHAEL J. BOSKIN For For 4 SAFRA A. CATZ For For 5 BRUCE R. CHIZEN For For 6 GEORGE H. CONRADES For For 7 LAWRENCE J. ELLISON For For 8 HECTOR GARCIA-MOLINA For For 9 JEFFREY O. HENLEY For For 10 DONALD L. LUCAS For For 11 CHARLES E. PHILLIPS, JR For For 12 NAOMI O. SELIGMAN For For 02 Miscellaneous Compensation Plans Management For For 03 Ratify Appointment of Independent Auditors Management For For 04 Miscellaneous Shareholder Proposal - Special Shareholder Meetings Shareholder Against For 05 S/H Proposal - Advisory Vote Executive Pay Shareholder Against For 06 Miscellaneous Shareholder Proposal - Equity Retention Policy Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 06-Oct-2009 06-Oct-2009 MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 19-Nov-2009 ISIN US5949181045 Agenda 933150310 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 WILLIAM H. GATES III For For 2 STEVEN A. BALLMER For For 3 DINA DUBLON For For 4 RAYMOND V. GILMARTIN For For 5 REED HASTINGS For For 6 MARIA KLAWE, PH.D. For For 7 DAVID F. MARQUARDT For For 8 CHARLES H. NOSKI For For 9 HELMUT PANKE, PH.D. For For 02 Ratify Appointment of Independent Auditors Management For For 03 Approve Charter Amendment Management For For 04 Miscellaneous Compensation Plans Management For For 05 S/H Proposal - Health Issues Shareholder Against For 06 S/H Proposal - Report on Charitable Contributions Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 17-Nov-2009 17-Nov-2009 KRAFT FOODS INC. Security 50075N104 Meeting Type Special Ticker Symbol KFT Meeting Date 14-Jan-2010 ISIN US50075N1046 Agenda 933177099 - Management Item Proposal Type Vote For/Against Management 01 Stock Issuance Management For For 02 Approve Motion to Adjourn Meeting Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 27-Jan-2010 27-Jan-2010 VISA INC. Security 92826C839 Meeting Type Annual Ticker Symbol V Meeting Date 20-Jan-2010 ISIN US92826C8394 Agenda 933173281 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 ROBERT W. MATSCHULLAT For For 2 CATHY E. MINEHAN For For 3 DAVID J. PANG For For 4 WILLIAM S. SHANAHAN For For 5 JOHN A. SWAINSON For For 02 Ratify Appointment of Independent Auditors Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 15-Jan-2010 15-Jan-2010 COSTCO WHOLESALE CORPORATION Security 22160K105 Meeting Type Annual Ticker Symbol COST Meeting Date 28-Jan-2010 ISIN US22160K1051 Agenda 933175300 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 B.S. CARSON, SR., M.D. For For 2 WILLIAM H. GATES For For 3 HAMILTON E. JAMES For For 4 JILL S. RUCKELSHAUS For For 02 Amend Stock Compensation Plan Management For For 03 Ratify Appointment of Independent Auditors Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 25-Jan-2010 25-Jan-2010 EMERSON ELECTRIC CO. Security Meeting Type Annual Ticker Symbol EMR Meeting Date 02-Feb-2010 ISIN US2910111044 Agenda 933174586 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 C.A.H. BOERSIG For For 2 C. FERNANDEZ G. For For 3 W.J. GALVIN For For 4 R.L. STEPHENSON For For 5 V.R. LOUCKS, JR. For For 6 R.L. RIDGWAY For For 02 Miscellaneous Compensation Plans Management For For 03 Ratify Appointment of Independent Auditors Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 28-Jan-2010 28-Jan-2010 BECTON, DICKINSON AND COMPANY Security Meeting Type Annual Ticker Symbol BDX Meeting Date 02-Feb-2010 ISIN US0758871091 Agenda 933176807 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 HENRY P. BECTON, JR. For For 2 EDWARD F. DEGRAAN For For 3 CLAIRE M FRASER-LIGGETT For For 4 EDWARD J. LUDWIG For For 5 ADEL A.F. MAHMOUD For For 6 JAMES F. ORR For For 7 WILLARD J. OVERLOCK, JR For For 8 BERTRAM L. SCOTT For For 02 Ratify Appointment of Independent Auditors Management For For 03 Approve Charter Amendment Management For For 04 Miscellaneous Compensation Plans Management For For 05 Miscellaneous Corporate Actions Management For For 06 S/H Proposal - Election of Directors By Majority Vote Shareholder Against For 07 S/H Proposal - Adopt Cumulative Voting Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 28-Jan-2010 28-Jan-2010 ACCENTURE PLC Security G1151C101 Meeting Type Annual Ticker Symbol ACN Meeting Date 04-Feb-2010 ISIN IE00B4BNMY34 Agenda 933178875 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 WILLIAM L. KIMSEY For For 2 ROBERT I. LIPP For For 3 WULF VON SCHIMMELMANN For For 02 Ratify Appointment of Independent Auditors Management For For 03 Approve Stock Compensation Plan Management For For 04 Adopt Employee Stock Purchase Plan Management For For 05 Miscellaneous Corporate Governance Management For For 06 Stock Repurchase Plan Management For For 07 Miscellaneous Corporate Actions Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 01-Feb-2010 01-Feb-2010 DEERE & COMPANY Security Meeting Type Annual Ticker Symbol DE Meeting Date 24-Feb-2010 ISIN US2441991054 Agenda 933182824 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 SAMUEL R. ALLEN For For 2 AULANA L. PETERS For For 3 DAVID B. SPEER For For 02 Amend Deere’s Restated Certificate of Incorporation to declassify the Board and provide for annual election of all directors Management For For 03 Amend Stock Compensation Plan Management For For 04 Approve Cash/Stock Bonus Plan Management For For 05 Ratify Appointment of Independent Auditors Management For For 06 S/H Proposal - Report on Pay Disparity Shareholder Against For 07 S/H Proposal - Executive Compensation Shareholder Against For 08 S/H Proposal - Separate Chairman/Coe Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 19-Feb-2010 19-Feb-2010 APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 25-Feb-2010 ISIN US0378331005 Agenda 933180680 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 WILLIAM V. CAMPBELL For For 2 MILLARD S. DREXLER For For 3 ALBERT A. GORE, JR. For For 4 STEVEN P. JOBS For For 5 ANDREA JUNG For For 6 A.D. LEVINSON, PH.D. For For 7 JEROME B. YORK For For 02 Amend Employee Stock Purchase Plan Management For For 03 Amend Director Stock Option Plan Management For For 04 Miscellaneous Compensation Plans Management For For 05 Ratify Appointment of Independent Auditors Management For For 06 S/H Proposal - Environmental Shareholder Against For 07 S/H Proposal - Environmental Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 22-Feb-2010 22-Feb-2010 QUALCOMM, INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 02-Mar-2010 ISIN US7475251036 Agenda 933181620 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 BARBARA T. ALEXANDER For For 2 STEPHEN M. BENNETT For For 3 DONALD G. CRUICKSHANK For For 4 RAYMOND V. DITTAMORE For For 5 THOMAS W. HORTON For For 6 IRWIN MARK JACOBS For For 7 PAUL E. JACOBS For For 8 ROBERT E. KAHN For For 9 SHERRY LANSING For For 10 DUANE A. NELLES For For 11 BRENT SCOWCROFT For For 12 MARC I. STERN For For 02 Amend Stock Compensation Plan Management For For 03 Ratify Appointment of Independent Auditors Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 25-Feb-2010 25-Feb-2010 HEWLETT-PACKARD COMPANY Security Meeting Type Annual Ticker Symbol HPQ Meeting Date 17-Mar-2010 ISIN US4282361033 Agenda 933187191 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 MARC L. ANDRESSEN For For 2 LAWRENCE T. BABBIO, JR. For For 3 SARI M. BALDAUF For For 4 RAJIV L. GUPTA For For 5 JOHN H. HAMMERGREN For For 6 JOEL Z. HYATT For For 7 JOHN R. JOYCE For For 8 ROBERT L. RYAN For For 9 LUCILLE S. SALHANY For For 10 G. KENNEDY THOMPSON For For 11 MARK V. HURD For For 02 Ratify Appointment of Independent Auditors Management For For 03 Amend Stock Compensation Plan Management For For 04 Miscellaneous Compensation Plans Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 15-Mar-2010 15-Mar-2010 SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Security Meeting Type Annual Ticker Symbol SLB Meeting Date 07-Apr-2010 ISIN AN8068571086 Agenda 933201395 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 P. CAMUS For For 2 J.S. GORELICK For For 3 A. GOULD For For 4 T. ISAAC For For 5 N. KUDRYAVTSEV For For 6 A. LAJOUS For For 7 M.E. MARKS For For 8 L.R. REIF For For 9 T.I. SANDVOLD For For 10 H. SEYDOUX For For 11 P. CURRIE For For 12 K.V. KAMATH For For 02 Dividends Management For For 03 Approve Stock Compensation Plan Management For For 04 Amend Employee Stock Purchase Plan Management For For 05 Ratify Appointment of Independent Auditors Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 29-Mar-2010 29-Mar-2010 UNITED TECHNOLOGIES CORPORATION Security Meeting Type Annual Ticker Symbol UTX Meeting Date 14-Apr-2010 ISIN US9130171096 Agenda 933195530 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 LOUIS R. CHENEVERT For For 2 JOHN V. FARACI For For 3 JEAN-PIERRE GARNIER For For 4 JAMIE S. GORELICK For For 5 CARLOS M. GUTIERREZ For For 6 EDWARD A. KANGAS For For 7 CHARLES R. LEE For For 8 RICHARD D. MCCORMICK For For 9 HAROLD MCGRAW III For For 10 RICHARD B. MYERS For For 11 H. PATRICK SWYGERT For For 12 ANDRE VILLENEUVE For For 13 CHRISTINE TODD WHITMAN For For 02 Ratify Appointment of Independent Auditors Management For For 03 S/H Proposal - Advisory Vote Executive Pay Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 30-Mar-2010 30-Mar-2010 T. ROWE PRICE GROUP, INC. Security 74144T108 Meeting Type Annual Ticker Symbol TROW Meeting Date 14-Apr-2010 ISIN US74144T1088 Agenda 933196481 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 EDWARD C. BERNARD For For 2 JAMES T. BRADY For For 3 J. ALFRED BROADDUS, JR. For For 4 DONALD B. HEBB, JR. For For 5 JAMES A.C. KENNEDY For For 6 BRIAN C. ROGERS For For 7 DR. ALFRED SOMMER For For 8 DWIGHT S. TAYLOR For For 9 ANNE MARIE WHITTERMORE For For 02 Ratify Appointment of Independent Auditors Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 29-Mar-2010 29-Mar-2010 NORTHERN TRUST CORPORATION Security Meeting Type Annual Ticker Symbol NTRS Meeting Date 20-Apr-2010 ISIN US6658591044 Agenda 933205076 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 LINDA WALKER BYNOE For For 2 NICHOLAS D. CHABRAJA For For 3 SUSAN CROWN For For 4 DIPAK C. JAIN For For 5 ROBERT W. LANE For For 6 ROBERT C. MCCORMACK For For 7 EDWARD J. MOONEY For For 8 JOHN W. ROWE For For 9 DAVID H.B. SMITH, JR. For For 10 WILLIAM D. SMITHBURG For For 11 ENRIQUE J. SOSA For For 12 CHARLES A. TRIBBETT III For For 13 FREDERICK H. WADDELL For For 02 Ratify Appointment of Independent Auditors Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 19-Apr-2010 19-Apr-2010 JOHNSON & JOHNSON Security Meeting Type Annual Ticker Symbol JNJ Meeting Date 22-Apr-2010 ISIN US4781601046 Agenda 933205963 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 MARY SUE COLEMAN, PH.D. For For 2 JAMES G. CULLEN For For 3 MICHAEL M. E. JOHNS, M.D. For For 4 SUSAN L. LINDQUIST, PH.D. For For 5 ANNE M. MULCAHY For For 6 LEO F. MULLIN For For 7 WILLIAM D. PEREZ For For 8 CHARLES PRINCE For For 9 DAVID SATCHER, PH.D. For For 10 WILLIAM C. WELDON For For 02 Ratify Appointment of Independent Auditors Management For For 03 S/H Proposal - Advisory Vote Executive Pay Shareholder Against For 04 S/H Proposal - Proxy Process/Statement Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 14-Apr-2010 14-Apr-2010 INTERNATIONAL BUSINESS MACHINES CORP. Security Meeting Type Annual Ticker Symbol IBM Meeting Date 27-Apr-2010 ISIN US4592001014 Agenda 933199653 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 A.J.P. BELDA For For 2 C. BLACK For For 3 W.R. BRODY For For 4 K.I. CHENAULT For For 5 M.L. ESKEW For For 6 S.A. JACKSON For For 7 A.N. LIVERIS For For 8 W.J. MCNERNEY, JR. For For 9 T. NISHIMURO For For 10 J.W. OWENS For For 11 S.J. PALMISANO For For 12 J.E. SPERO For For 13 S. TAUREL For For 14 L.H. ZAMBRANO For For 02 Ratify Appointment of Independent Auditors Management For For 03 S/H Proposal - Limit Compensation Shareholder Against For 04 S/H Proposal - Adopt Cumulative Voting Shareholder Against For 05 S/H Proposal - Proxy Process/Statement Shareholder Against For 06 S/H Proposal - Advisory Vote Executive Pay Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 14-Apr-2010 14-Apr-2010 PRAXAIR, INC. Security 74005P104 Meeting Type Annual Ticker Symbol PX Meeting Date 27-Apr-2010 ISIN US74005P1049 Agenda 933201600 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 STEPHEN F. ANGEL For For 2 NANCE K. DICCIANI For For 3 EDWARD G. GALANTE For For 4 CLAIRE W. GARGALLI For For 5 IRA D. HALL For For 6 RAYMOND W. LEBOEUF For For 7 LARRY D. MCVAY For For 8 WAYNE T. SMITH For For 9 ROBERT L. WOOD For For 02 Ratify Appointment of Independent Auditors Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 14-Apr-2010 14-Apr-2010 CANADIAN NATIONAL RAILWAY COMPANY Security Meeting Type Annual Ticker Symbol CNI Meeting Date 27-Apr-2010 ISIN CA1363751027 Agenda 933215510 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 MICHAEL R. ARMELLINO For For 2 A. CHARLES BAILLIE For For 3 HUGH J. BOLTON For For 4 AMB. GORDON D. GIFFIN For For 5 EDITH E. HOLIDAY For For 6 V.M. KEMPSTON DARKES For For 7 HON. DENIS LOSIER For For 8 HON. EDWARD C. LUMLEY For For 9 DAVID G.A. MCLEAN For For 10 CLAUDE MONGEAU For For 11 ROBERT PACE For For 02 Ratify Appointment of Independent Auditors Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 14-Apr-2010 14-Apr-2010 EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 29-Apr-2010 ISIN US2686481027 Agenda 933203200 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 MICHAEL W. BROWN For For 2 RANDOLPH L. COWEN For For 3 MICHAEL J.CRONIN For For 4 GAIL DEEGAN For For 5 JAMES S. DISTASIO For For 6 JOHN R. EGAN For For 7 EDMUND F. KELLY For For 8 WINDLE B. PRIEM For For 9 PAUL SAGAN For For 10 DAVID N. STROHM For For 11 JOSEPH M. TUCCI For For 02 Ratify Appointment of Independent Auditors Management For For 03 S/H Proposal - Proxy Process/Statement Shareholder Against For 04 S/H Proposal - Advisory Vote Executive Pay Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 14-Apr-2010 14-Apr-2010 ECOLAB INC. Security Meeting Type Annual Ticker Symbol ECL Meeting Date 06-May-2010 ISIN US2788651006 Agenda 933213390 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 ARTHUR J. HIGGINS For For 2 JOEL W. JOHNSON For For 3 C. SCOTT O'HARA For For 02 Ratify Appointment of Independent Auditors Management For For 03 Approve Stock Compensation Plan Management For For 04 Declassify Board Management For For 05 Approve Compensation Discussion and Analysis Report Management For For 06 S/H Proposal - Human Rights Related Shareholder Against For 07 S/H Proposal - Rights To Call Special Meeting Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 28-Apr-2010 28-Apr-2010 APACHE CORPORATION Security Meeting Type Annual Ticker Symbol APA Meeting Date 06-May-2010 ISIN US0374111054 Agenda 933215065 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 EUGENE C. FIEDOREK For For 2 PATRICIA ALBJERG GRAHAM For For 3 F. H. MERELLI For For 02 Ratify Appointment of Independent Auditors Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 28-Apr-2010 28-Apr-2010 QUEST DIAGNOSTICS INCORPORATED Security 74834L100 Meeting Type Annual Ticker Symbol DGX Meeting Date 06-May-2010 ISIN US74834L1008 Agenda 933235435 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 JOHN C. BALDWIN, M.D. For For 2 SURYA N. MOHAPATRA, PH.D. For For 3 GARY M. PFEIFFER For For 02 Ratify Appointment of Independent Auditors Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 28-Apr-2010 28-Apr-2010 COLGATE-PALMOLIVE COMPANY Security Meeting Type Annual Ticker Symbol CL Meeting Date 07-May-2010 ISIN US1941621039 Agenda 933208539 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 IAN COOK For For 2 JOHN T. CAHILL For For 3 HELENE D. GAYLE For For 4 ELLEN M. HANCOCK For For 5 JOSEPH JIMENEZ For For 6 DAVID W. JOHSON For For 7 RICHARD J. KOGAN For For 8 DELANO E. LEWIS For For 9 J. PEDRO REINHARD For For 10 STEPHEN I. SADOVE For For 02 Ratify Appointment of Independent Auditors Management For For 03 Approve Compensation Discussion and Analysis Report Management For For 04 S/H Proposal - Report on Charitable Contributions Shareholder Against For 05 S/H Proposal - Proxy Process/Statement Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 28-Apr-2010 28-Apr-2010 3M COMPANY Security 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 11-May-2010 ISIN US88579Y1010 Agenda 933208565 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 LINDA G. ALVARADO For For 2 GEORGE W. BUCKLEY For For 3 VANCE D. COFFMAN For For 4 MICHAEL L. ESKEW For For 5 W. JAMES FARRELL For For 6 HERBERT L. HENKEL For For 7 EDWARD M. LIDDY For For 8 ROBERT S. MORRISON For For 9 AULANA L. PETERS For For 10 ROBERT J. ULRICH For For 02 Ratify Appointment of Independent Auditors Management For For 03 Amend Stock Compensation Plan Management For For 04 S/H Proposal - Rights To Call Special Meeting Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 29-Apr-2010 29-Apr-2010 ITT CORPORATION Security Meeting Type Annual Ticker Symbol ITT Meeting Date 11-May-2010 ISIN US4509111021 Agenda 933215053 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 STEVEN R. LORANGER For For 2 CURTIS J. CRAWFORD For For 3 CHRISTINA A. GOLD For For 4 RALPH F. HAKE For For 5 JOHN J. HAMRE For For 6 PAUL J. KERN For For 7 FRANK T. MACINNIS For For 8 SURYA N. MOHAPATRA For For 9 LINDA S. SANFORD For For 10 MARKOS I. TAMBAKERAS For For 02 Ratify Appointment of Independent Auditors Management For For 03 S/H Proposal - Military/Weapons Shareholder Against For 04 S/H Proposal - Rights To Call Special Meeting Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 29-Apr-2010 29-Apr-2010 GILEAD SCIENCES, INC. Security Meeting Type Annual Ticker Symbol GILD Meeting Date 11-May-2010 ISIN US3755581036 Agenda 933218667 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 PAUL BERG For For 2 JOHN F. COGAN For For 3 ETIENNE F. DAVIGNON For For 4 JAMES M. DENNY For For 5 CARLA A. HILLS For For 6 KEVIN E. LOFTON For For 7 JOHN W. MADIGAN For For 8 JOHN C. MARTIN For For 9 GORDON E. MOORE For For 10 NICHOLAS G. MOORE For For 11 RICHARD J. WHITLEY For For 12 GAYLE E. WILSON For For 13 PER WOLD-OLSEN For For 02 Ratify Appointment of Independent Auditors Management For For 03 S/H Proposal - Simple Majority Voting Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 29-Apr-2010 29-Apr-2010 JUNIPER NETWORKS, INC. Security 48203R104 Meeting Type Annual Ticker Symbol JNPR Meeting Date 12-May-2010 ISIN US48203R1041 Agenda 933220939 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 PRADEEP SINDHU For For 2 ROBERT M. CALDERONI For For 3 WILLIAM F. MEEHAN For For 02 Amend Stock Compensation Plan Management For For 03 Ratify Appointment of Independent Auditors Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 29-Apr-2010 29-Apr-2010 GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 13-May-2010 ISIN US38259P5089 Agenda 933216738 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 ERIC SCHMIDT For For 2 SERGEY BRIN For For 3 LARRY PAGE For For 4 L. JOHN DOERR For For 5 JOHN L. HENNESSY For For 6 ANN MATHER For For 7 PAUL S. OTELLINI For For 8 K. RAM SHRIRAM For For 9 SHIRLEY M. TILGHMAN For For 02 Ratify Appointment of Independent Auditors Management For For 03 Amend Stock Option Plan Management For For 04 Miscellaneous Shareholder Proposal - Sustainability Report Shareholder Against For 05 Miscellaneous Shareholder Proposal - Online Advertising, Privacy and Sensitive Information Shareholder Against For 06 S/H Proposal - Human Rights Related Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 29-Apr-2010 29-Apr-2010 NUCOR CORPORATION Security Meeting Type Annual Ticker Symbol NUE Meeting Date 13-May-2010 ISIN US6703461052 Agenda 933219772 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 DANIEL R. DIMICCO For For 2 JAMES D. HLAVACEK For For 3 JOHN H. WALKER For For 02 Ratify Appointment of Independent Auditors Management For For 03 Declassify Board Management For For 04 Adopt Stock Option Plan Management For For 05 S/H Proposal - Election of Directors By Majority Vote Shareholder Against For 06 S/H Proposal - Political/Government Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 29-Apr-2010 29-Apr-2010 TRANSOCEAN, LTD. Security H8817H100 Meeting Type Annual Ticker Symbol RIG Meeting Date 14-May-2010 ISIN CH0048265513 Agenda 933218338 - Management Item Proposal Type Vote For/Against Management 01 Approve Financial Statements, Allocation of Income, and Discharge Directors Management For For 02 Approve Financial Statements, Allocation of Income, and Discharge Directors Management For For 03 Approve Financial Statements, Allocation of Income, and Discharge Directors Management For For 04 Miscellaneous Corporate Actions Management For For 05 Amend Articles/Charter to Reflect Changes in Capital Management For For 06 Approve Par Value Change Management For For 07 Approve Article Amendments Management For For 08 Election of Directors Management 1 STEVEN L. NEWMAN For For 2 THOMAS W. CASON For For 3 ROBERT M. SPRAGUE For For 4 J. MICHAEL TALBERT For For 5 JOHN L. WHITMIRE For For 09 Ratify Appointment of Independent Auditors Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 29-Apr-2010 29-Apr-2010 Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 10-May-2010 10-May-2010 KRAFT FOODS INC. Security 50075N104 Meeting Type Annual Ticker Symbol KFT Meeting Date 18-May-2010 ISIN US50075N1046 Agenda 933205331 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 AJAYPAL S. BANGA For For 2 MYRA M. HART For For 3 LOIS D. JULIBER For For 4 MARK D. KETCHUM For For 5 RICHARD A. LERNER, M.D. For For 6 MACHEY J. MCDONALD For For 7 JOHN C. POPE For For 8 FREDRIC G. REYNOLDS For For 9 IRENE B. ROSENFELD For For 10 JEAN-FRANCOIS M. L. VAN BOXMEER For For 11 DEBORAH C. WRIGHT For For 12 FRANK G. ZARB For For 02 Ratify Appointment of Independent Auditors Management For For 03 Miscellaneous Shareholder Proposal - Shareholder Action by Written Consent Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 29-Apr-2010 29-Apr-2010 DR PEPPER SNAPPLE GROUP,INC. Security 26138E109 Meeting Type Annual Ticker Symbol DPS Meeting Date 20-May-2010 ISIN US26138E1091 Agenda 933222818 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 JOHN L. ADAMS For For 2 TERENCE D. MARTIN For For 3 RONALD G. ROGERS For For 02 Ratify Appointment of Independent Auditors Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 29-Apr-2010 29-Apr-2010 MCDONALD'S CORPORATION Security Meeting Type Annual Ticker Symbol MCD Meeting Date 20-May-2010 ISIN US5801351017 Agenda 933232491 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 WALTER E. MASSEY For For 2 JOHN W. ROGERS, JR. For For 3 ROGER W. STONE For For 4 MILES D. WHITE For For 02 Ratify Appointment of Independent Auditors Management For For 03 S/H Proposal - Executive Compensation Shareholder Against For 04 S/H Proposal - Simple Majority Voting Shareholder Against For 05 S/H Proposal - Environmental Shareholder Against For 06 Miscellaneous Shareholder Proposal - USE OF CAGE-FREE EGGS Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 03-May-2010 03-May-2010 INTERCONTINENTALEXCHANGE, INC. Security 45865V100 Meeting Type Annual Ticker Symbol ICE Meeting Date 21-May-2010 ISIN US45865V1008 Agenda 933226931 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 CHARLES R. CRISP For For 2 JEAN-MARC FORNERI For For 3 FRED W. HATFIELD For For 4 TERRENCE F. MARTELL For For 5 SIR CALLUM MCCARTHY For For 6 SIR ROBERT REID For For 7 FREDERIC V. SALERNO For For 8 JEFFREY C. SPRECHER For For 9 JUDITH A. SPRIESER For For 10 VINCENT TESE For For 02 Ratify Appointment of Independent Auditors Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 29-Apr-2010 29-Apr-2010 LOWE'S COMPANIES, INC. Security Meeting Type Annual Ticker Symbol LOW Meeting Date 28-May-2010 ISIN US5486611073 Agenda 933240032 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 DAVID W. BERNAUER For For 2 LEONARD L. BERRY For For 3 DAWN E. HUDSON For For 4 ROBERT A. NIBLOCK For For 02 Ratify Appointment of Independent Auditors Management For For 03 Approve Charter Amendment Management For For 04 S/H Proposal - Political/Government Shareholder Against For 05 S/H Proposal - Separate Chairman/Coe Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 29-Apr-2010 29-Apr-2010 FREEPORT-MCMORAN COPPER & GOLD INC. Security 35671D857 Meeting Type Annual Ticker Symbol FCX Meeting Date 09-Jun-2010 ISIN US35671D8570 Agenda 933262064 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 RICHARD C. ADKERSON For For 2 ROBERT J. ALLISON, JR. For For 3 ROBERT A. DAY For For 4 GERALD J. FORD For For 5 H. DEVON GRAHAM, JR. For For 6 CHARLES C. KRULAK For For 7 BOBBY LEE LACKEY For For 8 JON C. MADONNA For For 9 DUSTAN E. MCCOY For For 10 JAMES R. MOFFETT For For 11 B. M. RANKIN, JR. For For 12 STEPHEN H. SIEGELE For For 02 Ratify Appointment of Independent Auditors Management For For 03 Amend Stock Compensation Plan Management For For 04 S/H Proposal - Environmental Shareholder Against For 05 S/H Proposal - Executive Compensation Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 29-Apr-2010 29-Apr-2010 CELGENE CORPORATION Security Meeting Type Annual Ticker Symbol CELG Meeting Date 16-Jun-2010 ISIN US1510201049 Agenda 933268701 - Management Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 SOL J. BARER, PH.D. For For 2 ROBERT J. HUGIN For For 3 MICHAEL D. CASEY For For 4 CARRIE S. COX For For 5 RODMAN L. DRAKE For For 6 GILLA KAPLAN, PH.D. For For 7 JAMES J. LOUGHLIN For For 8 ERNEST MARIO, PH.D. For For 9 WALTER L. ROBB, PH.D. For For 02 Ratify Appointment of Independent Auditors Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 19-1165 3S7 0 28-May-2010 28-May-2010 SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title)* /s/ Robert M. Slotky Robert M. Slotky President Date August 23, 2010 * Print the name and title of each signing officer under his or her signature.
